OPINION OF THE COURT
Memorandum.
Judgment of conviction unanimously affirmed.
*333Although the prosecutor’s witness had a criminal background, this alone would not render his testimony incredible as a matter of law. Moreover, whatever misgivings might attend a conviction based solely on his testimony are laid to rest by the tape recordings which were introduced into evidence and amply corroborate that testimony.
We also find that any alleged delay in turning over Brady material did not prejudice the defendant in any manner whatsoever and that the affirmative defense of renunciation was not established (Penal Law §§ 40.10, 25.00 [2]; People v Ozarowski, 38 NY2d 481).
DiPaola, P. J., Ingrassia and Levitt, JJ., concur.